Citation Nr: 0504634	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the rating decision of March 29, 1989, which 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD) was clearly and unmistakably 
erroneous.  

2.  Entitlement to an effective date prior to May 13, 1996, 
for the assignment of an increased schedular rating of 100 
percent for PTSD, to include atypical psychosis and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from April 1968 to November 
1970 and from July 1978 to October 1978.  The appeal for an 
earlier effective date for a total schedular rating for PTSD 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 determination of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Wichita, Kansas.  In April 2001, the Board 
remanded the claim to the RO to notify the claimant of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The claim returned to the 
Board after the RO issued a supplemental statement of the 
case (SSOC).  By a decision issued in February 2002, the 
Board denied the claim.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an order issued in February 2003, the Court 
vacated the decision and remanded the claim, having 
determined that the SSOC issued by the RO did not meet the 
requirements of the VCAA.  The Board again Remanded the claim 
in September 2003.  This claim now returns to the Board 
following issuance of additional notice regarding the VCAA.

An October 2001 rating decision issued by the RO in San 
Diego, California, denied a claim that there was clear and 
unmistakable error (CUE) in a March 29, 1989 rating decision 
which denied service connection for PTSD.  The veteran timely 
disagreed.  A statement of the case (SOC) was issued in March 
2004, and the veteran submitted a timely substantive appeal 
in April 2004.  Accordingly, this issue is before the Board 
for appellate review at this time.   

During the pendency of this appeal, jurisdiction of the 
veteran's claims files was transferred to the Little Rock, 
Arkansas RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues addressed in this decision has been obtained and 
the duty to assist, as applicable to the claim for an earlier 
effective date for a grant of service connection for PTSD has 
been met.


2.  The preponderance of the medical evidence available at 
the time of the March 29, 1989 rating decision which denied 
entitlement to service connection for PTSD was unfavorable to 
the veteran's claim. 

3.  The record establishes that the applicable statutory and 
regulatory provisions extant at the time of the March 29, 
1989 were correctly identified and applied and the rating 
decision was fully supported by the evidence of record.

4.  The veteran has failed to establish or allege any kind of 
error of fact or law in the March 1989 rating decision which, 
when called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

5.  On May 13, 1996, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for 
PTSD.

6.  The veteran did not file a formal or informal claim for 
service connection for PTSD in the year prior to May 1996.


CONCLUSIONS OF LAW

1.  The March 29, 1989 rating decision which denied the claim 
of entitlement to service connection for PTSD was not a 
product of CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2004).

2.  There is no legal entitlement to an effective date prior 
to May 13, 1996, for a grant of service connection for PTSD 
or assignment of a total schedular evaluation for that 
disability.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.156(c), 3.157, 3.400(b)(2)(i), 3.400(q)(1)(ii), 3.400(r) 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that there was CUE in a March 29, 1989 
rating decision which denied a claim of entitlement to 
service connection for PTSD.  In particular, the veteran 
contends that the evidence was in equipoise but that the RO 
failed to apply 38 U.S.C.A. § 5107(b) to resolve doubt in the 
veteran's favor.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claim for an effective date prior to May 13, 1996 was 
submitted prior to enactment of the VCAA, but no final 
decision had been rendered as of the date of enactment of the 
VCAA, and the VCAA is applicable to this claim.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

Because the veteran' s claim for an effective date prior to 
May 13, 1996 was submitted prior to enactment of the VCAA, no 
notice of the provisions of the VCAA was sent to the veteran 
prior to the initial denial of the claim.  However, the 
veteran was informed of the law and regulations applicable to 
the claim on several occasions prior to the Board's February 
2002 decision, including in a July 2001 supplemental 
statement of the case (SSOC).  Although the Board's February 
2002 decision was vacated by the Court, the Board's decision 
is, nevertheless, effective to advise the veteran of 
applicable law and regulations.  

Following the veteran's appeal to the Court, the parties, 
including the veteran's representative, discussed the VCAA in 
a February 2003 Joint Motion for Remand and to Stay 
Proceedings, and determined that the July 2001 SSOC did not 
adequately advise the veteran as to what evidence he was 
responsible to provide and what evidence VA was responsible 
to obtain.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued another SSOC in September 2004.  That SSOC 
included the complete text of 38 C.F.R. § 3.159, as revised 
to implement the VCAA.  The provisions of 38 C.F.R. § 3.159 
describe the types of evidence that VA may assist a claimant 
to obtain and describe a claimant's responsibilities in 
developing a claim.  In addition to being advised of the 
provisions of 38 C.F.R. § 3.159, the veteran in this case 
received numerous other communications regarding development 
of the claims, including what VA would do and what actions or 
evidence he was responsible to identify or submit.  The 
September 2004 SSOC, together with the discussions of the 
VCAA in the pleadings before the Court, in the Board's 
September 2003 remand, and in the numerous and lengthy 
discussions submitted by the veteran's representative, is 
sufficient to advise the veteran of all aspects of each duty 
outlined in the VCAA.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the RO last 
advised the claimant of the complete text of 38 C.F.R. 
§ 3.159, the Board is not precluded from completing appellate 
review.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop the claim on appeal 
to which the VCAA applies.  Given the nature of a claim to 
revise an earlier final RO decision based upon CUE, no 
notification as to additional evidentiary development of the 
record is at issue, since, as discussed below, the evaluation 
of such a claim is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.  As to procedure, the Board notes that the RO 
advised the veteran and his representative as to the 
appropriate laws and regulations relating to CUE claims, in 
the detailed March 2004 SOC.  Considering the foregoing, the 
Board holds that the provisions of the VCAA are inapplicable 
to the instant CUE issue.  The Board believes this conclusion 
to be consistent with the holding of the Court in Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (holding VCAA 
inapplicable to claim that RO decision contained CUE).  
Moreover, even if the VCAA were held to be applicable to this 
matter, we find that any requirements of the VCAA have been 
fully satisfied, and no further action is necessary by the 
Board to ensure compliance with that statute.

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA, and so notice as required thereafter 
by the VCAA was not provided prior to the AOJ decision.  
However, following enactment of the VCAA, the veteran has 
been provided with notice of the enactment of the VCAA and 
with notices substantially equivalent to notice required 
under the provisions of the VCAA.  

The multiple notices provided to the veteran clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim for an earlier effective date for the award of 
service connection for PTSD.  The notifications clearly 
advised the veteran to identify or submit any relevant 
evidence, and the veteran did submit argument, through his 
representative.  The content of the notices provided fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA, in several communications.  The Board finds that 
the claimant has indeed been notified that he should 
provide or identify any and all evidence relevant to the 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an earlier effective date may proceed, consistent with 
the VCAA.  The record demonstrates that remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has fully satisfied its duties to inform and 
assist the veteran as to the claim to which the VCAA is 
applicable at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Factual Background

Following his November 1970 service discharge, the veteran 
reenlisted in late July 1978.  In August 1978, the veteran 
was hospitalized for treatment of difficulties due to 
confusion, hostility, and suspiciousness.  The veteran's 
behavior was unpredictable.  He manifested a blunt affect and 
autistic/concrete thinking.  The assigned diagnosis was 
chronic undifferentiated schizophrenia, with an acute 
psychotic exacerbation, severe, existing prior to the 
veteran' s July 1978 reenlistment.

By a rating decision issued in January 1980, a claim of 
entitlement to service connection for a psychiatric disorder 
was denied.  In February 1981, in May 1981, and in July 1983, 
the veteran sought to reopen that claim.  Each time, the 
veteran was informed that service connection for a 
psychiatric disorder had previously been denied and could not 
be considered without new and material evidence.

The discharge summary of a June 1983 through July 1983 VA 
hospitalization discloses that the assigned diagnosis on 
discharge was mixed personality disorder with histrionic, 
antisocial and passive aggressive features.  The discharge 
summary notes that the veteran had previously been 
hospitalized in April 1982 and a diagnosis of passive 
aggressive personality disorder was assigned at that time.  
The veteran was treated with Thorazine.

In November 1984, the veteran notified VA that he had been 
treated at a VA medical center for a psychiatric disorder in 
November 1984.  The discharge summary of a March 1985 through 
May 1985 VA hospitalization discloses that this was the 
veteran's third hospitalization at that VA medical center for 
treatment of psychiatric disorders since November 1984.  The 
assigned diagnoses on discharge were chronic paranoid 
schizophrenia and probable antisocial personality disorder.   

A June 1985 rating decision reflects that the clinical 
evidence reviewed for that rating decision showed that the 
veteran's psychiatric disorder was becoming more severe and 
that the veteran was unable to cope despite treatment for 
chronic paranoid schizophrenia.  He was rambling, tangential, 
grandiose, and paranoid at times.  The RO determined that the 
veteran was permanently and totally disabled, and non-
service-connected pension was awarded.

An April 1987 to May 1987 VA hospitalization record reflects 
that the veteran sought dental treatment.  The veteran's 
memory, concentration, insight, and judgment, were considered 
to be grossly impaired.  The veteran's threatening behavior 
and disordered thinking required treatment on a closed ward.  
After treatment with Haldol and Stelazine, the veteran's 
psychotic episode gradually subsided.  The diagnoses on 
discharge were atypical psychosis and dental disorder 
diagnoses.

1987 VA outpatient notes reflect that the veteran was treated 
for atypical psychosis.  On Agent Orange Registry examination 
conducted in August 1987, the veteran was morose, paranoid, 
tense, and evasive, but with no real delusional or 
hallucinatory system.  The examiner concluded that the 
veteran had an adjustment disorder with depressed mood, and 
borderline personality disorder with paranoid and schizoid 
features.

The veteran was admitted for inpatient VA treatment in August 
1987 after he expressed suicidal ideation.  He reported that 
he could not sleep well, had visions, and was afraid of 
people because they were going to kill him.  The veteran was 
manipulative and did not appear psychotic.  The diagnoses on 
discharge, in pertinent part, were adjustment disorder with 
depressed mood, borderline personality disorder; dental 
diagnoses were also assigned.

On VA psychiatric examination conducted in September 1987, 
the veteran reported that he was unable to work and was 
unable to withstand the pressures at work.  He reported that 
he disliked strangers because they might kill him.  The 
examiner noted that some of the veteran's statements were 
meaningless, but his grammar and vocabulary were 
exceptionally good.  The examiner concluded that an atypical 
psychosis was present.

In August 1988, a vocational rehabilitation panel noted that 
diagnoses of atypical psychosis with personality disorder, 
or, alternatively, borderline personality disorder and 
adjustment disorder with depressed mood, had been assigned, 
and that the veteran had a long-standing history of 
fluctuating moods.  The panel noted that hospital reports 
described the veteran as nomadic, manipulative, and not 
accepting responsibility.  The panel noted that the veteran, 
who was in receipt of non-service-connected pension, had not 
worked in over 10 years and concluded that there was no 
reasonable hope for success in a program of rehabilitation 
services.

In July 1988, the veteran was again admitted for VA inpatient 
treatment.  He reported that VA had decreased his non-
service-connected pension.  The veteran was referred to the 
PTSD program for evaluation, but he stated he was not 
interested in the program.  The diagnosis on discharge was 
PTSD, chronic, moderate, with acute exacerbation.

The veteran was again hospitalized in November 1988.  The 
diagnosis on discharge in December 1988 was personality 
disorder, not otherwise specified.

In January 1989, the veteran was advised that VA examination 
was being scheduled in connection with his claim for service 
connection for PTSD.  That examination was scheduled in 
February 1989, but the veteran failed to report.

By a rating decision dated March 29, 1989, the RO denied a 
claim of entitlement to service connection for PTSD.  The RO 
noted in particular that, although a diagnosis of PTSD was 
assigned on discharge from a July 1988 to September 1988 VA 
hospitalization, the discharge diagnosis following VA 
hospitalization from November 1988 to December 1988 was 
personality disorder.

In April 1989, the veteran's representative disagreed with 
the March 1989 rating decision, and advised the RO that the 
veteran had been hospitalized at the VA medical center in 
Waco, Texas.  It was also asserted that the veteran had not 
received the notice of scheduled VA examination.  Another VA 
examination was scheduled.  However, the veteran again failed 
to report.  

The discharge summary of a March 1989 to May 1989 VA 
hospitalization reflects that the veteran reported that he 
was hearing voices.  He was unable to sleep.  He was 
delusional and hallucinating.  After six days of treatment 
with antipsychotic medications, the veteran became 
cooperative and friendly and was transferred off of the acute 
psychiatric ward.  The diagnosis on discharge was 
schizophrenia, paranoid, chronic, with acute exacerbation.  
The veteran was admitted to a VA domiciliary in May 1989 and 
discharged in July 1989.  The discharge summary from the VA 
domiciliary admission reflects that the diagnosis on 
discharge was schizophrenia, paranoid type.  

The veteran was again admitted for VA hospitalization in 
August 1989.  The veteran had apparently discontinued taking 
his prescribed medications two or three weeks prior to the 
admission.  He reported that he was not sleeping well, was 
hearing voices telling him different things, and was like a 
police officer with people calling into him.  He believed 
that people were watching him and following him.  The 
assigned diagnosis on discharge in October 1989 was 
schizophrenia, paranoid type, chronic, with acute 
exacerbation.

The veteran was afforded VA examination in September 1989.  
At that time, the veteran reported that he had been having 
nightmares and flashbacks about his Vietnam experience.  He 
reported that he had not been able to work due to his 
flashbacks of Vietnam.  He reported multiple psychiatric 
admissions for treatment of anxiety and depression.  The 
veteran was coherent.  He denied delusions or hallucinations, 
and was oriented to time, place, and person.  He was not 
psychotic.  His insight and judgment were fair.  The examiner 
concluded that the veteran had PTSD, chronic, delayed, mild, 
and was still potentially employable.

By a rating decision issued in December 1989, the RO advised 
the veteran that, although additional evidence regarding his 
claim for service connection for PTSD had been received, the 
claim continued to be denied.  The rating decision noted that 
the final diagnosis following the veteran's most recent 
hospitalization was schizophrenia.

1.  Claim of CUE in a March 29, 1989 rating decision

Previous determinations that are final and binding, including 
decisions of the degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, however, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

For CUE to exist, either the correct facts, as they were 
known at the time of the prior final rating decision, were 
not before the adjudicator, or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  The 
error must be "undebatable" and the sort which, had it not 
been made, would have manifestly changed the outcome with 
respect to the prior final rating decision.  A determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The constructive possession of VA evidence under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), is not for application in 
this case because the events in question, which occurred in 
1989, preceded the Bell decision.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, evidence that was not 
actually of record at the time of the decision at issue may 
not be considered for purposes of CUE.

Clear and unmistakable error is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Similarly, mere disagreement with the RO's 
interpretation of the facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The error must be one that, had it not been 
made, would have manifestly changed the outcome at the time 
that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  To establish clear and unmistakable error, it must 
be demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
to which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993), en banc review denied, 6 
Vet. App. 162 (1994); see also 38 C.F.R. § 20.1403 (2004) 
(delineating what does and does not constitute CUE in prior 
final Board decisions).

The veteran, through his representative, argues that the RO 
failed to consider the provisions of 38 U.S.C.A. § 5107 and 
incorrectly assumed that an allegation that the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt in the veteran's favor were legally insufficient to 
form the basis for a claim of CUE.  In particular, the 
veteran's representative asserts that the evidence of record 
at the time of the March 1989 rating decision was so evenly 
balanced that application of 38 U.S.C.A. § 5107(b) would have 
resulted in a manifestly different outcome.

The Board does not concede that the argument of the veteran's 
representative is a correct statement of the law applicable 
in a CUE claim.  Whether the evidence is in equipoise is, in 
essence, a determination of fact.  Therefore, a claim that 
the RO should have determined that the evidence was in 
equipoise as to a particular claim will always be a 
disagreement with the RO's interpretation of the facts, a 
challenge which the courts have consistently held does not 
rise to the level of CUE.  E.g., Eddy v. Brown, 9 Vet. App. 
52 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995).

However, this case does not require a determination as to 
whether a claim that the provisions of 38 U.S.C.A. § 5107(b) 
may give rise to a claim of CUE.  Review of the evidence 
contradicts the assertion by the veteran that the facts in 
this case were in equipoise in 1989.  The evidence 
establishes that the March 1989 rating decision was fully 
supported by the evidence of record, and that there was no 
error in the application of the laws and regulations extant 
at that time.

One of the items of evidence of record at the time of the 
March 1989 rating decision was the veteran's service medical 
records.  The veteran's service medical records disclose that 
he was treated in service for chronic undifferentiated 
schizophrenia.  The discharge summary of a June 1983 through 
July 1983 VA hospitalization disclosed a diagnosis of mixed 
personality disorder with histrionic, antisocial, and 
passive-aggressive features.  The discharge summary of a 
March 1985 through May 1985 hospitalization disclosed 
discharge diagnoses of chronic paranoid schizophrenia and 
probable antisocial personality disorder, both for that 
hospitalization and for the two other hospitalizations at 
that VA medical center since November 1984 referenced in that 
discharge summary.  

An April 1987 to May 1987 VA hospitalization resulted in a 
discharge diagnosis of atypical psychosis.  VA outpatient 
treatment notes in 1987 reflected treatment for atypical 
psychosis.  An August 1987 Agent Orange Registry examination 
resulted in a diagnosis of adjustment disorder with depressed 
mood and borderline personality disorder with paranoid and 
schizoid features.  An August 1987 VA hospitalization 
resulted in a diagnosis of adjustment disorder with depressed 
mood and borderline personality disorder.  A September 1987 
VA examination resulted in a diagnosis of atypical psychosis.  
An August 1988 vocational rehabilitation panel report 
reflected that review of the veteran's medical records 
indicated that the veteran had been variously diagnosed as 
having atypical psychosis with personality disorder or, 
alternatively, borderline personality disorder and adjustment 
disorder with depressed mood.  

A July 1988 VA admission resulted in a diagnosis of PTSD, 
chronic, moderate, with acute exacerbation.  The discharge 
summary of VA hospitalization in November 1988 through 
December 1988 reflected assignment of a diagnosis of 
personality disorder not otherwise specified.  

Thus, the evidence of record included evidence of diagnoses 
assigned on at least 13 inpatient hospitalizations, 
domiciliary admissions, and VA examinations.  On only one 
assessment was a diagnosis of PTSD assigned.  The Board finds 
that the clear preponderance of the medical evidence of 
record at the time of the May 29, 1989 rating decision was 
unfavorable to the veteran's claim of entitlement to service 
connection for PTSD.  Moreover, the Board finds that the 
preponderance of evidence against the claim was so great that 
proper application of the provisions of 38 U.S.C.A. § 5107(b) 
would not have changed the result.  

The fact that the March 1989 rating decision did not 
specifically discuss and address each and every piece of the 
voluminous evidence available in concluding that the evidence 
was unfavorable does not support the veteran's contention 
that the evidence was in equipoise.  Several of the items of 
record had been addressed in prior rating decisions, notably, 
in particular, the veteran's service medical records and the 
evidence addressed in the June 1985 rating decision which 
granted the veteran's claim for nonservice-connected pension 
on the basis of permanent and total disability.  Those items 
of evidence were, in essence, a part of and incorporated by 
reference in the March 1989 rating decision, even if not 
specifically discussed.  

The fact that the March 1989 rating decision included 
specific discussion of only two items of evidence does not 
support a finding that proper application of 38 U.S.C.A. 
§ 5107(b) would have "undebatably" changed the result.  
Review of the record establishes that the contention that the 
evidence was in equipoise at that time is, in fact, a 
disagreement with how the facts were stated and weighed, a 
disagreement which does not rise to the level of CUE.  

The Board notes that, following the March 29, 1989 rating 
decision at issue, the veteran was again afforded VA 
examination in September 1989, and a diagnosis of PTSD was 
again assigned at that time.  However, that evidence was 
considered in a December 1989 RO rating decision, along with 
the additional diagnosis assigned following VA 
hospitalizations in March 1989 to May 1989, in August 1989 
through October 1989, and the report of domiciliary treatment 
from May 1989 through July 1989.  Each of those three 
treatment periods resulted in assignment of a diagnosis of 
schizophrenia, paranoid type.  Thus, the preponderance of the 
medical evidence, by a ratio of three diagnoses of 
schizophrenia in comparison to assignment of a diagnosis of 
PTSD remained against the claim, and the March 1989 
determination was continued.  

The veteran has not established that the correct facts, as 
known at the time of the March 29, 1989 rating decision were 
not before the adjudicator.  The veteran has not established 
that any statutory or regulatory provision was incorrectly 
applied.

The contention of the veteran's representative that an 
allegation of error in application of the provisions of 
38 U.S.C.A. § 5107(b) may be legally sufficient to form a 
basis for a claim on CUE need not be addressed in this 
decision, as it is clear that the preponderance of the 
evidence in this case was so unfavorable to the veteran's 
claim that there was no reasonable doubt to resolve.  The 
evidence in this case establishes that the veteran's claim of 
CUE on the basis that 38 U.S.C.A. § 5107(b) was incorrectly 
applied must fail.  

The Board notes that the veteran contends, through his 
representative, that further remand of this claim is required 
because the RO and the Board have failed to consider the 
decision in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001), which articulated a new standard of CUE that relied on 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The veteran's 
representative argues, in particular, that the SOC failed to 
explain why the decision in Roberson was not for application 
in the consideration of CUE in this case.  The veteran, 
through his representative, alleges that the claim must be 
remanded because VA has not cured the procedural defect in 
the case as required in Roberson.  The veteran's 
representative has not identified the procedural defect that 
has not been addressed, and has not explained why remand is 
necessary to cure the defect.  The arguments raised by the 
veteran do not meet any criterion for a determination that 
the March 29, 1989 rating decision was a product of CUE.

To the extent that the veteran's representative argues that 
Roberson requires that the claim be Remanded to more fully 
develop the claim of CUE, VAOGCPREC 
12-2001 held that statements in Roberson regarding duty to 
assist in developing CUE claims do not constitute binding 
law, but rather are contrary to prior holdings of the Federal 
Circuit which had not been overruled.  See Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001); Disabled American 
Veterans, et. al., v. Gober, 234 F.3ed 682 (Fed. Cir. 2000); 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). Moreover, 
VA's General Counsel noted that a breach of any "duty to 
develop" cannot be a basis for finding CUE in a prior 
decision.  See VAOGCPREC 12-2001; see also Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994) [an attack on improper 
procedure, such as an alleged failure on the part of the RO 
to assist the veteran in the development of his claim, cannot 
be the basis of CUE].  The opinion of VA General Counsel is 
binding on the Board.  38 U.S.C.A. § 7104(c).  The Board is 
not authorized to remand the CUE claim at issue here for 
further development.

2.	Claim for an effective date prior to May 13, 1996 for 
the 
grant of a total schedular evaluation for PTSD

The record establishes that the veteran submitted a claim for 
service connection for PTSD on May 13, 1996.  The record 
establishes that the veteran has been awarded service 
connection for PTSD, and that a total schedular evaluation, 
the maximum evaluation available by law, has been awarded as 
of May 13, 1996.  The veteran argues that he is entitled to 
that total schedular rating prior to receipt of the claim for 
PTSD on May 13, 1996.  

The applicable statutory criteria governing the effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on a claim reopened after a final disallowance, as in 
this case, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  Thus, under the statute, the RO's 
assignment of May 13, 1996, as the effective date for the 
award of service connection for PTSD is correct, because he 
submitted the request to reopen that claim on May 13, 1996.  

Nonetheless, the veteran could be entitled to an effective 
date prior to the date of submission of his claim in May 1996 
if he submitted an informal request to reopen the claim for 
service connection for PTSD prior to May 1996.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  A 
formal claim filed within one year following receipt of an 
informal claim may be considered submitted as of the date of 
the informal claim.  38 C.F.R. § 3.155.  

However, there is no evidence of record of any written 
communication in the year prior to the receipt of the May 
1996 formal claim, nor does the veteran so contend.  The 
claims files include an April 1996 written communication 
asking that the veteran's files be relocated to the Little 
Rock, Arkansas RO.  In 1995, the veteran submitted requests 
to review his file.  None of these communications indicates 
any intent to seek service connection for PTSD.  An effective 
date prior to May 13, 1996 for the grant of service 
connection cannot be established on the basis that an 
informal claim was submitted in the year prior to that date.

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  Thus, as an alternative, the veteran might be 
entitled to an effective date prior to May 13, 1996 for the 
grant of service connection if he establishes that there was 
CUE in a prior denial of service connection for PTSD.  
However, as discussed above, the veteran has not established 
CUE in a claim for service connection prior to May 13, 1996.  
The veteran has not established that CUE warrants a grant of 
service connection for PTSD prior to May 13, 1996, in this 
case.

The governing statutes and regulations require VA to provide 
notice of a rating decision to a veteran at the veteran's 
last known address.  If no notice is provided, or if the 
notice is sent to an address other than the most recent 
address provided by the veteran, the decision may not become 
final, and the claim may remain open.  Under these 
circumstances, if a later claim for the same benefits is 
submitted and granted, that award may become effective as of 
the date of the receipt of the earlier claim.  However, in 
this case, the claims file reflects that the veteran was 
provided with notice of the prior denials of service 
connection for PTSD, and the claims files reflect that the 
veteran responded to some of the denial notices.  The veteran 
does not contend that he was unaware of the denials of 
service connection for PTSD prior to May 13, 1996.  The Board 
is unable to find any factual basis which might support a 
determination that any claim prior to May 13, 1996 remained 
open and pending.  

Congress has established specific rules governing effective 
dates for awards of monetary benefits.  38 U.S.C. § 5110.  
The Board is not free to disregard those rules without 
statutory authority.  Given the facts presented in this case, 
the Board finds no legal basis to award service connection 
for PTSD prior to May 13, 1996, when the RO received the 
veteran's request to reopen a claim of entitlement to service 
connection for PTSD.  Accordingly, in the absence of any 
statutory or regulatory authority for an earlier effective 
date, the appeal must be denied.

Summary

The Board notes the veteran's contention, through his 
representative, in an April 2004 written argument, that the 
veteran's claim on appeal is more correctly stated as 
entitlement to an effective date prior to May 13, 1996, for 
an award of service connection for PTSD and assignment of a 
total schedular evaluation for PTSD based upon an allegation 
of CUE in a May 29, 1989 rating decision.  Although the RO 
and the Board have addressed the veteran's contention as two 
separate issues, the discussion above addresses the 
allegation of CUE in the May 29, 1989 rating decision, and 
the contention that the veteran is entitled to an effective 
date prior to May 13, 1996, for an award of service 
connection, on any basis, to include on the basis of CUE.  
The Board finds that the discussion above addresses the 
veteran's contentions, however stated.  However stated, the 
appeal must be denied.


ORDER

The claim of CUE in a March 29, 1989 rating decision is 
denied.   

The claim of entitlement to an effective date prior to May 
13, 1996, for the assignment of an increased schedular rating 
of 100 percent for PTSD, to include atypical psychosis and 
bipolar disorder, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


